﻿Since our last session the international situation hats clearly changed. Our goal of peace and development seems closer. Conflicts and tensions that have aroused our concern in recent years are being resolved, and we hope very sincerely that the dialogue that has started between the various belligerents will produce the necessary solutions.
Before continuing, Sir, I am pleased to take this opportunity to pay tribute to your eminent qualities and attributes, which made a big contribution to your election as President of the forty-third session of the General Assembly. I congratulate you most warmly.
I also pay tribute to the outgoing President of the forty-second session, Ambassador Florin of the German Democratic Republic. We are grateful to him for the outstanding way in which he conducted the General Assembly's work.
I also wish to express my Government's gratitude to the Secretary-General, t Javier Perez de Cuellar, for his ceaseless, praiseworthy efforts for world peace, I wish him well as he continues to persevere in his noble mission. We are gratified by the recent award of the Nobel Peace Prize to the United Nations peace-keeping forces.
As I have just emphasized, this session is of special interest. It is being held at a time when major events are being witnessed, such as the cease-fire in the Iraq-Iran conflict and positive developments in the question of Afghanistan,
In recent times East-West relations have been marked by the combined efforts of the two great Powers, the Soviet Union and the United States, to promote international detente. The most striking event was the signing of a Treaty to bring about a 50 per cent reduction in strategic nuclear weapons. We hope that that positive event will not only lead the parties to respect their commitments as scrupulously as possible, but will also provide a new point of departure to conclude new agreements leading to comprehensive and complete disarmament.- It is time to envisage building a non-violent world, free of nuclear weapons.
The Government of the Republic of Djibouti welcomes the desire for peace shown by the two neighbouring Muslim countries, the Republic of Iraq and the Islamic Republic of Iran, by their acceptance of the cease-fire and Security Council resolution 598 (1987). We urge the two countries to abide by their commitments to peace and to start direct negotiations, a necessary pre-condition for the establishment of a just and lasting settlement in the region.
Furthermore, we hope that this peace will not be limited to the borders of the two neighbours, but that it will be extended throughout the region, because other neighbouring areas have experienced dangerous tensions. Pot that to be achieved, it is important that all States fully enjoy freedom of navigation.
With its hundreds of thousands of victims, the Iraq-Iran war has been one of the longest and most deadly conflicts since the end of the Second World War. The Republic of Djibouti expresses its full support for the process under way and hopes that it will fully succeed, so that the peoples of Iraq and Iran may finally live in peace.
For almost 10 years the situation in Afghanistan has caused deep concern. However, after the repeated appeals of the international community, a partial withdrawal of foreign troops recently occurred. We believe that the fraternal people of Afghanistan should recover its independence and freedom by freely choosing the political system that it considers appropriate, without any constraints.
The question of Palestine remains at the core of the Middle East problem. We support the legitimate popular uprising of the Palestinian people in the occupied Palestinian territories and condemn the policy of oppression and aggression practised by Israel in those territories. Faced with a defenceless population, the array of occupation does not hesitate to fire on children, women and old people. It uses all kinds of weapons, in violation of international law. The massacre of the civilian population continues and the number of victims increases daily. Faced with the repressive Israeli machine, the resistance is increasing, at the cost of hundreds of martyrs.
The Palestinian people must recover its territory and fully exercise its legitimate rights, under the guidance of the Palestine Liberation Organization (PLO), its sole and legitimate representative. Another requirement for the establishment of a just and lasting peace in the Middle East is Israel's withdrawal from all the occupied Arab territories, including the Holy City of Jerusalem and southern Lebanon.
With regard to Lebanon, we urge all components of the Lebanese people to take part in a frank and sincere dialogue to bring about mutual trust, for the establishment of peace and national unity.
Djibouti supports the efforts to convene an international peace conference on the Middle East, in conformity with the provisions of the relevant General Assembly resolutions, a conference in which the PLO would participate as an independent party and on an equal footing with the other parties.
In South Africa the racist regime is perpetuating its hateful, inhuman system of apartheid, and the situation gets worse every day, with new restrictions imposed on the South African people, with, in particular; continued detention, torture and assassination. My country supports the just struggle of the people of South Africa, and appeals to the international community to take appropriate steps to dismantle apartheid. 
The serious internal situation is coupled with acts of aggression and destabilization perpetrated by the racist regime against neighbouring States. A just settlement of the question, in conformity with various United Nations resolutions, can be brought about only by imposing comprehensive mandatory sanctions against the Pretoria regime. Such sanctions remain the most effective way to dismantle apartheid.
The international community must also put pressure on the South African regime to obtain the immediate, unconditional release of Nelson Mandela and all other political prisoners.
The racist regime of South Africa continues its illegal occupation of Namibia, in contravention of Security Council resolution 435 (1978). We hope that the quadripartite talks new under way will make it possible to give the Namibian people power on the basis of their own wishes, freely and democratically expressed. Finally, we pay tribute to the South West Africa People's Organization, the sole representative of the Namibian people, for the heroic struggle it is waging.
On the Korean peninsula the beginning of dialogue between the two fraternal countries is an encouraging sign and will permit the development of a climate of mutual trust.
In Kampuchea we desire the total withdrawal of foreign forces so that Democratic Kampuchea may regain its independence and enjoy full sovereignty and integrity.
With regard to the question of Western Sahara, we welcome the Secretary-General's efforts to resolve the conflict, and support the holding of a referendum on self-determination for the people of Western Sahara, organized by the United Nations.
There can be no world peace and security without prospects of economic prosperity for all mankind. Peace, security and well-being are closely linked, like members of a single body. 
The world is a single entity. Everything that happens in one region has direct repercussions in other regions. All nations need each other, without exception. Unfortunately international economic relations are structured nowadays in such a way that it is the developing countries that suffer from the damaging effects of an obviously unjust international economic order. In order to remedy this profound economic and financial crisis, we must find meaningful solutions and proceed to the elaboration of principles and instruments to establish a new order in international economic relations.
Thus the United Nations, in 1986, adopted the United Nations Programme of Action for the Economic Recovery and Development of Africa, and the Organisation of African Unity, in July 1985 adopted the Priority Programme for the Economic Recovery of Africa for the years 1986 to 1990. While it is not necessary to speak at length here about the crisis affecting Africa, or to mention the price paid by the African countries, we cannot fail to stress the meagre results achieved, particularly after these two years of effort and sacrifice by our continent.
To create the basis for self-sustained economic development, the African countries decided to take a number of steps to attain that goal. More than half of them, in fact, have instituted economic reforms, as devised in the Priority Programme for the Economic Recovery of Africa, and they are already at the stage of implementing their structural adjustment programmes, with the support of financial groups such as the World Bank and the International Monetary Fund (IMF) „ However, these structural adjustment programmes do not provide an answer to economic conditions, particularly at the present stage of development of the majority of the developing countries.
With regard to the African debt, the international community has acknowledged that it is a major obstacle to development. Accordingly, the Toronto summit in June proposed, some debt relief. Certainly, this can be viewed as an encouraging sign, but unfortunately it is limited in scope, involving only a certain number of African countries. But fairly satisfactory results can be obtained if the industrialized countries implement the resolutions of the General Assembly and the United Nations Conference on Trade and Development (UNCTAD) on debt relief, and if they provide specific effective support for the recovery efforts of Africa, as included in the United Nations Programme of Action. Furthermore, we salute the honourable initiative taken by certain donor countries which wiped out the debt as ODA - official development assistance - or which took similar steps in keeping with resolution 165 (S-IX) of the Trade and Development Board of UNCTAD and we hope that that initiative will be followed by other donors.
Given the critical economic situation in Africa and the specific nature of the crisis, the responsibility that falls on the international community is basic. The international community has pledged assistance to these countries by taking supplementary steps and providing the necessary resources. However, we hope that the quality and modalities of this assistance and co-operation will be improved upon and strengthened.
Africa refuses to rely entirely on external action to resolve its problems, and is committed to making the necessary efforts for its own development. Several initiatives bear witness to this - inter alia, the fact that economic regional and subregional groups have been established or are now being established. Without a doubt this type of group will provide a basis for the true African community and will thereby help to resolve a certain number of problems.
It is within the intergovernmental authority on drought and development that sincere dialogue is now under way in Djibouti between our two neighbours, Ethiopia and Somalia - dialogue which, as representatives know, has led to the cessation of hostilities and to the restoration of diplomatic relations and an exchange of prisoners. Over the last decade major progress has been made in Djibouti in achieving our development goals - achievements that have helped to build an independent, sovereign, neutral State. These assets have been enhanced by a climate of political stability. Indeed, faithful to its traditions, the Republic of Djibouti has made constant efforts to ensure the full mobilization of its domestic resources to achieve our fundamental goals of socio-economic development and the promotion of human rights.
Despite efforts made by the Government of Djibouti, the economic situation remains precarious. The prolonged drought we have experienced in recent years has seriously disrupted the lives of much of own nomad population, causing major losses of livestock and imposing on the Djiboutian authorities the additional costs of implementing resettlement programmes and providing services. The Government of my country launched an appeal for international assistance.
The problem of refugees has been such a heavy burden on our State that it deserves special attention. The Government of Djibouti has steadily stepped up its efforts to provide an adequate solution, and in 1936 launched a programme, in co-operation with the United Nations High Commissioner for Refugees (UNHCR), for voluntary repatriation. However voluntary repatriation is the only authentic solution and, therefore, it is urgent to increase assistance to continue this programme.
Bearing in mind all the serious problems that hamper to a large extent the process of economic development in Djibouti, members of the group of least developed countries look forward to support and assistance from the international community - from countries and from international organizations. The challenges of poverty, ignorance and hunger are enormous. Greater solidarity from the international community is necessary to overcome these scourges. Therefore we must combine our efforts because, together, we can build a better world. 
